Case 1:20-mc-00212-AJN Document 38-6 Filed 06/26/20 Page 1 of 3




                      EXHIBIT 6
                Case 1:20-mc-00212-AJN Document 38-6 Filed 06/26/20 Page 2 of 3



Senior Courts Act 1981 c. 54
s. 34 Powers of High Court to order disclosure of
documents, inspection of property etc. in proceedings
for personal injuries or death.




England and Wales

34.— Powers of High Court to order disclosure of documents, inspection of property etc. in
proceedings for personal injuries or death.
[...] 1

   (2) On the application, in accordance with rules of court, of a party to any proceedings [...] 2
   , the High Court shall, in such circumstances as may be specified in the rules, have power to
   order a person who is not a party to the proceedings and who appears to the court to be likely to
   have in his possession, custody or power any documents which are relevant to an issue arising
   out of the said claim—

          (a) to disclose whether those documents are in his possession, custody or power; and

          (b) to produce such of those documents as are in his possession, custody or power to the
          applicant or, on such conditions as may be specified in the order—

            (i) to the applicant's legal advisers; or

            (ii) to the applicant's legal advisers and any medical or other professional adviser of the
            applicant; or




                                                                                                     1
             Case
s. 34 Powers of High 1:20-mc-00212-AJN          Document
                     Court to order disclosure of...,          38-6
                                                      UK ST 1981       Filed
                                                                 c. 54 Pt...                06/26/20 Page 3 of 3



          (iii) if the applicant has no legal adviser, to any medical or other professional adviser of
          the applicant.

     (3) On the application, in accordance with rules of court, of a party to any proceedings [...] 2
     , the High Court shall, in such circumstances as may be specified in the rules, have power to
     make an order providing for any one or more of the following matters, that is to say—

       (a) the inspection, photographing, preservation, custody and detention of property which is
       not the property of, or in the possession of, any party to the proceedings but which is the
       subject-matter of the proceedings or as to which any question arises in the proceedings;

       (b) the taking of samples of any such property as is mentioned in paragraph (a) and the
       carrying out of any experiment on or with any such property.

     (4) The preceding provisions of this section are without prejudice to the exercise by the High
     Court of any power to make orders which is exercisable apart from those provisions.

[

     (5) Subsections (2) and (3) apply in relation to the family court as they apply in relation to
     the High Court.

]3


Other Application

In relation to County Courts: 1984 c.54 s.34 is repealed.[...] 4



Notes
1        Repealed by Civil Procedure (Modification of Enactments) Order 1998/2940 art.5(b)(i) (April 26, 1999: this enactment shall come
         into force at the same time as the first Civil Procedure Rules made under 1997 c.12 s.2; April 26, 1999 is the coming into force
         date of the first rules enabled by 1997 c.12 s.2)
2        Words repealed by Civil Procedure (Modification of Enactments) Order 1998/2940 art.5(b)(ii) (April 26, 1999: this enactment shall
         come into force at the same time as the first Civil Procedure Rules made under 1997 c.12 s.2; April 26, 1999 is the coming into
         force date of the first rules enabled by 1997 c.12 s.2)
3        Added by Crime and Courts Act 2013 c. 22 Sch.10(2) para.56 (April 22, 2014: insertion has effect as SI 2014/954 subject to savings
         and transitional provisions specified in 2013 c.22 s.15 and Sch.8 and transitional provision specified in SI 2014/954 arts 2(d) and 3)
4        Repealed in relation to County Courts by County Courts Act 1984 (c. 28), s. 148(3) and Sch. 4



                       Crown Copyright material is reproduced with the permission of
                        the Controller of HMSO and the Queen’s Printer for Scotland




                                                                                                                                            2
